El Juez Pbesidente Se. Quiñones,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de bedbo de la sentencia apela-da.
*226Considerando: que apreciadas las pruebas practicadas y que se reducen al testimonio de dos testigos que ban declarado en estos autos, no es .posible declarar' que la sucesión de Don Modesto Loubriel baya justificado el dominio de los inmuebles de que se trata en el presente informativo, toda vez que no se acredita el tiempo qu¿ llevan en posesión los promoventes; y si bien los dos testigos presentados declaran que Don Modesto Loubriel poseyó por más de veinte años, sin oposición de tercera persona, esa circunstancia por sí sola no es sufi-ciente para adquirir el dominio de los bienes inmuebles, por la prescripción ordinaria, que es la que sirve de fundamento á la solicitud, puesto que además de la posesión.por el tiempo que requiere la ley, se exigen la buena fe. y el justo título, requisito este último que no se presume, y es necesario pro-barlo, y que en el presente caso no se ba justificado, pues los testigos no expresan el título en virtud del cual hubiera adquirido esos inmuebles el difunto Don Modesto Loubriel, de quien se dice que los heredaron los promoventes, y por consiguiente, no es posible acceder á la declaratoria de do-minio que se interesa.
Vistos los artículos 395 de la vigente Ley Hipotecaria y 1940, 1952, 1953 y 1954 del antiguo Código Civil, y la Orden Judicial de 4 de Abril de 1899.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada con las costas' al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.